DLSM 155; Opinion issued January 3, 2013




                                              in The
                                     (uiirt rif      iit1
                         FiftI     Jiitrirt   uf tJrxzu tt a11wi
                                       No. 05-12-00961-CV


                    EMMANUEL AD FRENCHELL SCOTT, Appellants

                                                V.

                      EVERHOME MORTGAGE COMPANY, Appellee


                        01)   Appeal from the County Court at Law No. 3
                                       Dallas County, Texas
                               Trial Court Cause No. CC-1l-06091-C


                               MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Francis and Lang-Miers

       On July 12, 2012, appellants filed a notice of appeal in this case. On October 9, 2012,

appellee filed a motion to dismiss the appeal because it was moot. On October 22, 2012, we ordered

appellants to respond to the motion to dismiss within ten days. Appellants have not responded or

otherwise communicated with this Court regarding their appeal.

       Accordingly. we GRANT appellee s October 9. 2012 motion and DISMISS this appeal. See

TEX. R. App. P. 38.8(a)(l).


                                                            PER CLJRIAM

120961 F.P05
                                 Ginitri nf   ictt
                        fFtftl! Ditrirt uf rxzti at Ja11a

                                     JUDGMENT
Et’v1MANUEL AND FRENCHELI. SCOTT.                 Appeal from the County Court at Law No. 3
Appellants                                        of Dallas County, Texas. (Tr.Ct.No, CC-I 1-
                                                  06091 -C).
No. 05-12-00961-CV          v                     Opinion delivered per curiam before Chief
                                                  Justice Wright and Justices Francis and
EVERHOME MORTGAGE COMPANY.                        Lang-Miers.
Appel lee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that appellee Everhome Mortgage Company recover its costs of this appeal from
appellants F. mmanuel and Frenche 11 Scott.


Judgment entered January 3. 2013.


                                                                    V

                                                                -

                                                 CAROLYN \ R1OH1
                                                 CIIIIZF JUSTICF